DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DAVID K. WONG,
                             Appellant,

                                     v.

   ARCHBISHOP EDWARD A. MCCARTHY HIGH SCHOOL INC. and
      REEMPLOYMENT ASSISTANCE APPEALS COMMISSION,
                        Appellees.

                               No. 4D16-4259

                              [October 5, 2017]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; RAAC Order No. 16-03083, Referee Decision No.
0005066567-09U.

  David K. Wong, Pembroke Pines, pro se.

   Amanda L. Neff, Chief Appellate Counsel, Tallahassee, for appellee
Reemployment Assistance Appeals Commission.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.